Citation Nr: 0211280	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant had active service from July 1970 to July 1972, 
but no service in Vietnam or the waters offshore of Vietnam.  
He also had periods of active duty for training (ACDUTRA) 
which included periods from August 4, 1984, to August 18, 
1984, and from July 6, 1985, to July 20, 1985.  

When this case was before the Board in April 2001, the Board 
granted reopening of the veteran's claim for service 
connection for diabetes mellitus and remanded the reopened 
claim for additional development.  The case was returned to 
the Board in May 2002.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Diabetes mellitus first manifested years after the 
veteran's period of active duty and years after all periods 
of ACDUTRA; it is not etiologically related to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service or in ACDUTRA, nor may the incurrence or 
aggravation of diabetes mellitus in active service be 
presumed.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has obtained service medical 
records (SMRs), pertinent treatment records and Social 
Security Administration (SSA) records.  It has also obtained 
a medical opinion addressing the etiology of the veteran's 
diabetes mellitus.  The record also reflects that the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence considered by the RO, the reasons for 
its determinations, and the evidence and information needed 
to substantiate his claim.  In March 2001, the RO sent the 
veteran a letter informing him of VA's obligations under the 
VCAA.  In this letter, the veteran was informed of the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, and the assistance that VA 
would provide in obtaining information and evidence 
supportive of the claim. 

In an April 2002 statement, the veteran informed the RO that 
all pertinent evidence had either been submitted by him or 
obtained by the RO.  He requested that the case be 
immediately forwarded to the Board.  The Board agrees that 
all available evidence and information necessary to 
substantiate the veteran's claim has been obtained and that 
no further development is required to comply with VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Factual Background

SMRs of the veteran's period of active duty are negative for 
any finding or diagnosis of diabetes mellitus and urinalyses 
at service discharge was negative for sugar.  

The veteran was hospitalized at the Dukes Memorial Hospital 
in October 1972.  During that hospitalization he did not 
respond to a "nicotinic acid injection" and his "blood 
sugar indicated diabetic condition so he was treated with low 
sugar intake and antibiotics."  The discharge diagnoses 
included mild diabetes.  

During VA hospitalization in April and May 1973 the veteran 
reported that he had once been told that he had been in a 
diabetic coma and that his diabetes was now mild.  Later that 
month he was given instructions on a diabetic diet but prior 
to his discharge it was determined on the basis of normal 
glucose tolerance testing that he did not have diabetes.  

The veteran served in the reserves from October 1980 to 
September 1983.  A urinalysis on examination for enlistment 
into the reserves in August 1980 was negative for sugar.  

An October 1985 Request for Evaluation for Fitness for 
Retention and Profiling reflects that the appellant had been 
hospitalized in July 1985 due to excessive sun exposure.  It 
was noted that he was taking Thorazine which reacted 
adversely in someone exposure to an excessive amount of the 
sunlight.  

A discharge summary of that July 1985 hospitalization in the 
Mercy Hospital reflects that his fasting blood sugar was 124, 
although a urinalysis was negative.  

During VA hospitalization in January 1989 a diagnosis of 
diabetes mellitus was clinically confirmed.  The veteran's 
fasting glucose was 194.  

At an October 1989 RO hearing the appellant testified that he 
had been treated in 1985 by Dr. Filmer who prescribed 
Thorazine and he was advised by her to avoid direct sunlight.  
He contended that as a result of heat stroke, he developed 
kidney impairment with resultant high blood pressure which in 
turn adversely affected his pancreas causing diabetes (pages 
1 and 6).  

Dr. Little, a private psychiatrist, reported in April 1993 
that after reviewing fairly extensive records (and records 
provided by a private attorney who previously represented the 
veteran before VA), it was his opinion that the veteran's 
diabetes was not the result of heatstroke.  

At a September 2000 RO hearing the veteran testified that in 
his opinion the onset of his diabetes was in 1972, when he 
was hospitalized at Dukes Memorial Hospital at which time he 
was treated for and was diagnosed as having diabetes (page 
1).  No urinalysis to check his sugar had been done at 
discharge from active service.  When discharged from that 
hospital he had been instructed on a diabetic diet, which he 
had adhered to since then.  He was currently taking 
injections of insulin (page 2).  During active duty he had 
frequently been thirsty but at that time he did not think he 
was abnormally thirsty.  With respect to the diabetic coma 
noted during that hospitalization, this had occurred after 
driving his girlfriend back following a football game (page 
3).  He had felt dizzy, as if he were about to pass out.  He 
had first taken oral medication for diabetes in 1986 or 1987 
(page 4).  His diabetes had also recurred when he had heat 
stroke in 1985 (during ACDUTRA) but he had not mentioned to 
anyone in the reserves that he had diabetes, although he had 
continued to follow a diabetic diet at that time (page 5).  

On file are medical records obtained from the SSA but these 
do not relate to the etiology or date of onset of the 
veteran's diabetes.  

VA medical records of 2000 and 2001 also do not relate to the 
etiology or date of onset of the veteran's diabetes.  

In March 20002 a VA physician reviewed the veteran's claim 
files, noting that some evidence had been flagged and that it 
was from this evidence that he had derived his opinion.  The 
physician reported that the episode in 1972, only several 
months after discharge from active service, suggested that 
the veteran had been under marked physical and psychiatric 
stress.  At that time he had not had formal testing for 
diabetes but had had an elevated blood sugar and the 
discharge diagnoses had included mild diabetes.  A urine test 
did not reveal sugar.  According to the diagnostic levels in 
1972, his sugar must have been greater than 140 for the 
treating physician to properly diagnose diabetes.  The 
mitigating circumstances included acute stress, which can 
engender a response which produces hyperglycemia independent 
of apparitions and underlying physiology.  In addition, he 
reported that the injection of nicotinic acid, which is known 
to interact with metabolism, can, itself, cause 
hyperglycemia.  He also noted that the tests in 1973 were 
felt at that time to exclude diabetes and he concurred with 
this.  

The VA physician reported that these two sets of 
circumstances and the readings alone were what were necessary 
to decide the question of service connection, as other 
readings were outside of the required time frame.  In view of 
the acute stress, which could account for the hyperglycemia 
in 1972, and the subsidence of hyperglycemia without 
persisting medication, and the fact that he was subsequently 
found to have both normal fasting and stressed glycemic 
responses in 1973, suggested that the veteran did not in fact 
have diabetes at the time of his 1972 admission.  Rather, his 
hyperglycemia was more likely due to the stress and/or 
metabolic apparition induced by nicotinic acid.  It was noted 
that there was ample evidence that metabolic counter-
responses to physiologic and metabolic stresses could include 
hyperglycemia independent of an underlying metabolic 
abnormality which suggested diabetes.  Diabetes could not be 
fairly diagnosed under such conditions.  Thus, sugar readings 
at the time of his 1972 admission with an acute stress could 
not be a test for diabetes.  In fact, the definitive testing 
was done six months later and was normal.  Hyperglycemia did 
not equate to diabetes and a distinction had to be made 
between fasting and postprandial sugars, including those 
measured across a course of an oral glucose tolerance test.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991). 

Service incurrence or aggravation of diabetes mellitus may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

There is no indication in the medical evidence that diabetes 
mellitus was present during the veteran's period of active 
duty.  While the veteran testified in September 2000 that a 
urinalysis to check his sugar had not been done at service 
discharge, this is incorrect inasmuch as the report of the 
examination for service discharge reflects that a urinalysis 
was negative for sugar.  

The medical evidence supportive of the veteran's claim is 
limited to the records pertaining to the veteran's 
hospitalization in October 1972, during the first year after 
service discharge, showing that he was found to have mild 
diabetes.  

In the Board's opinion, this evidence supportive of the claim 
is far outweighed by the evidence against the claim.  In this 
regard, the Board notes that the presence of diabetes was 
subsequently ruled out by testing in 1973, and that a 
diagnosis of diabetes was not thereafter confirmed until 
1989, years after the veteran's last period of ACDUTRA.  
Moreover, all of the pertinent evidence was reviewed by a VA 
physician in March 2002.  He has provided a well reasoned 
opinion to the effect that the hyperglycemic episode in 1972 
probably was a response to stress rather than due to diabetes 
and that the presence of diabetes was affirmatively ruled out 
in 1973 when the veteran underwent definitive testing.  

In a March 2000 VA Form 21-4138, Statement in Support of 
Claim, the veteran alleged that recent VA treatment records 
should have been made available to the VA physician.  
However, voluminous VA clinical records are on file, 
including the recent treatment records of 2002 and 2001 but, 
while reflecting treatment for diabetes, the records are 
without probative value as to the etiology and date of onset 
of diabetes.  The veteran also noted that certain evidence 
had been flagged for the VA physician, who should have 
reviewed the entire evidentiary record.  The examination 
report in fact reflects that the examiner did review the 
entire record, but only highlighted the information he 
considered to be pertinent.  That physician specifically 
noted that the veteran would be disappointed by the opinion 
rendered; however, this does not in any way compromise the 
opinion.  The Board otherwise has no reason to find that the 
opinion in question is lacking in probative value.  

Also, while the veteran had repeatedly stated that he had 
been in a diabetic coma prior to or during hospitalization in 
1972, this is not confirmed by the clinical record.  Rather, 
a history of the veteran having been told that he was in a 
diabetic coma in 1972 was recorded.  However, the 1972 
records of that hospitalization make no reference to an 
alleged "diabetic coma."  

At the September 2000 RO hearing the veteran testified that 
his diabetes had recurred due to heat stroke during ACDUTRA 
in 1985.  At the October 1989 RO hearing he testified that 
the heat stroke had caused kidney damage resulting in 
hypertension and that one or both of these had impaired his 
pancrease, thus causing (or reactivating) his diabetes.  
However, the veteran lacks the education, training, and 
expertise to render a medical diagnosis or opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  This contention is 
without support in the medical evidence.  In fact, the record 
contains a medical opinion specifically indicating that the 
veteran's diabetes is not etiologically related to heat 
stroke.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim. 







ORDER

Service connection for diabetes mellitus is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

